Third District Court of Appeal
                                  State of Florida

                           Opinion filed February 27, 2019.

                                  ________________

                                   No. 3D18-2389
                             Lower Tribunal No. 15-17922
                                 ________________


                                  Brigitte Luscar,
                                      Appellant,

                                          vs.

                  U.S. Bank Trust National Association, etc.,
                                       Appellee.


         An Appeal from the Circuit Court for Miami-Dade County, Beatrice Butchko,
Judge.

         Fleurantin, Francois & Antonin and Larry R. Fleurantin, for appellant.

     Phelan Hallinan Diamond & Jones and Jonathan Blackmore (Fort
Lauderdale), for appellee.


Before SALTER, SCALES, and MILLER, JJ.

         PER CURIAM.
      Based on the confession of error of Appellee U.S. Bank Trust National

Association, As Trustee, the final foreclosure judgment is vacated and the cause is

remanded to the trial court for further proceedings.




                                          2